Ethridge, J.
(dissenting). I am. unable to concur in the conclusion of the majority that the chancellor did not have the power to enter the order during the June special term adjourning said special term until August of the same year. There are three statutes dealing with the subject that I desire to call attention to and set out upon which my views are founded. Chapter 239 of the Laws of 1914, amending section 988 of the Code .of 1906, being section 708 of Hemingway’s Code, reads as follows:
“Section 1. Be it enacted by the legislature of the state of Mississippi, as follows: That section 988 of the Mississippi Code of 1906 is hereby amended so as to read as follows: 988 (912). Of Special Terms. When the business of a circuit or chancery court may require, the judge or chancellor, in term time or in vacation, may order a special term to be held, and the order shall be entered on the minutes, or, if made in vacation, on the minutes of the special term. A special term shall not be held in a shorter time than twenty days from the date of the order; and the clerk of the *324court shall give two weeks ’ notice of the time of holding the same in some newspaper published in the county, the proper cost of which notice shall he paid out of the county treasury; or if there be no such paper, then by advertisement for the like time posted at- the courthouse door and at three other places in the county, but a failure or irregularity in giving notice shall not affect the validity of any judgment or proceeding given or had at a special term. And in all cases where, in the judgment of any judge or chancellor, the business of any circuit or chancery court may for any cause make it advantageous, or proper, so to do, such judge or chancellor may continue any term of court then in session by an order entered on the minutes of such court for such time as such judge or chancellor may determine; and all courts, the terms of which may be continued or 'extended shall possess and may exercise all the powers exercisable by the same at and during the term, or terms, which may have been so continued, or extended.”
Section 989 of the Code of 1906 (section 709 of Hemingway’s Code), reads as follows:
“If the circuit jndge or chancellor fail to attend at any term of the court, it shall stand adjourned from day to day until the fifth day, when, if the judge or chancellor shall not appeár and open court, it shall stand adjourned without day; but, by virtue of a written order to that effect by the judge or chancellor, it may be adjourned by the clerk or sheriff to the next regular term, or to any earlier day, as the order may direct, and parties, witnesses, and jurors must attend accordingly.”
Section 990 of the Code of 1906 (section 710 of Hemingway’s Code), reads as follows:
“If any court shall not be held, at any term, or shall not continue to sit the whole term, or during the term shall not have heard and determined all matters standing for trial then all suits and proceedings remaining undecided shall stand continued of course until the next *325term; and if the court shall not sit on any day of the term after it shall have commenced, there shall not be any discontinuance, hut the court may proceed to business on any subsequent day until the end of the term; and any court may take a recess to any day within the time during which it may be held.”
Taking these three sections of the Code together and construing them in the light of previous statutes and taking into consideration the purpose of the enactment of the statutes and the evils that they were enacted to remedy, it is manifest to my mind that the legislature intended to grant power' to the judge to meet the necessities of any reasonable con- ' dition that might arise in the administration of justice without inflicting hardship upon the public and without denying justice to any litigant. In this case the chancellor, during the special term, and before the day which it was expected to adjourn on, entered an order adjourning the court until the second Monday of August and there was no regular term of the court in said county between the date of the special term in June and the day fixed for its continuance in August which would prevent the chancellor from extending the special term. The concluding clause of section 990 of the Code of 1906 (section 710 of Hemingway’s Code), reads as follows:
“And any court may take a recess to any day within the time which it may be held. ’ ’
It has been held by the court that a special term may be called without fixing any day for its termination, and that the .court may continue business in such case as long as the necessities of the situation require. Dees v. State, 78 Miss. 250, 28 So. 849. The situation in this state is such that the chancery court has been given large powers both in term time and vacation, and the chancery court is almost continually engaged in the trial of cases either in term time' or in vacation, *326and it is tlie purpose of tile law, in my opinion, to enable the judge to adjourn from one day to another in one county so that he may take care of the situation in another county. It has been the policy of this state for many years to dispense with the technical requirements existing in ancient times with reference to the holding of courts. The proceeding in August should be treated just as though it was a proceeding, in June. The law of 1914, chapter 239, set out above, contains this significant provision:
“And in all cases where in the judgment of any judge or chancellor the business of any circuit or chancery court may for any cause make it advantageous, or proper, so to do, such judge or chancellor may continue any term of court then in session by an order entered on the minutes of such court for such time as such judge or chancellor may determine.”
It does not mean that when the judge extends such term that he must continue during each day embraced in the said continued term-to adjourn court, but he may skip such days as the occasions may make prudent and necessary. All litigants being in court in legal contemplation at the time the order in question was made, of course, had notice that the court would resume his sitting as a special term of the court on the 14th day of August. In the present case a gross injustice has been done an unfortunate non compos mentis. Of course, when the court made the order extending the term until August and at such term set aside the order dismissing the bill and proceeded to the trial on the merit, the litigant was not expected to appeal to this court, and the fact that his appeal may be barred now inflicts a denial of justice upon the.unfortunate man for no fault of his. I think the right result was reached on the merits of the case, and that it should be affirmed.